DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,417,183 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 11/23/2021, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelnur; Alejandro H. et al. (“Abdelnur”) US 6429882 B1 in view Palevich; Jack H. (“Palevich”) US 5652884 A and Bryant, Mark (“Bryant”) US 20050257204 A1.

Regarding claim 1, Abdelnur teaches a method of managing text strings for a graphical user interface, the method comprising: 
defining a user interface (UI) environment as An embodiment of the invention includes software apparatus comprising a component or collection of components configured to provide a framework to develop the graphical user interface (GUI) of applications (col. 5, lines 27-30).
The user interface component (UIC) provides a framework to develop the graphical user interface within which each business object may be displayed to a user (col. 8, lines 11-14 and col. 1, line 64 - col. 2, line 14) comprising one or more application features of an application comprising a plurality of application features as As defined in properties file 450, menu bar 464 consists of file, print, new, open, and save options (with additional options not completely defined); toolbar 464 consists of the print option; and action bar 466 consists of update, delete, and clear options (col. 11, lines 21-25 and col. 2, lines 19-24 and Fig. 1).
For example, the menu may contain options File 108 and Edit 110.  File 108 may in turn have submenus such as New, Open, Close, Save, and Print.  Edit may have submenus such as Cut, 
the UI options are defined in a properties file (i.e., computer readable component file).  The properties file may be in any format (e.g., ASCII) and may consist of key-value pairs with the key representing the location of the specific component (e.g., menu bar, title bar, or action bar) and the value representing the information, (e.g., the label to be displayed at the specified location) (col. 10, line 67 – col. 11, line 6 and col. 11, lines 39-49-property file).
wherein each application feature is associated with an application level feature folder that defines that application feature as A hierarchy of classes can be defined such that an object class definition has one or more subclasses.  A subclass inherits its parent's (and grandparent's etc.) definition.  Each subclass in the hierarchy may add to or modify the behavior specified by its parent class (col. 6, lines 39-43).
implementations of a container class (as described above) that specifies the graphical characteristics of the GUI…  In this manner, by changing the container, the GUI with which the set of business objects that implement that container change.  ... Subsequently, the look and feel of all applications that share the container may be changed without modifying the )(col. 15, lines 7-21).
for each UI component having one or more corresponding UI text strings associated therewith, maintaining at least one text string file for that UI component in the respective component folder for that UI component, wherein the at least one text string file defines the UI text string content for that UI component as To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49); To easily modify the look and feel, the editor and commands may be subclasses or implementations of a container class (as described above) that specifies the graphical characteristics of the GUI.  For example, a container may provide for specific positioning of a menu bar, tool bar, and action bar and the utilization of certain fonts, colors, or shading for the bars.  In this manner, by changing the container, the GUI with which the set of business objects that implement that container change.  Thus, by using the same container across different applications and business objects, the applications and business objects will have the same look and feel. Subsequently, the look )(i.e., respective component folder) (col. 15, lines 7-21);
and executing the application to generate UI windows of the UI environment using the computer readable files found in the component folders as The last step 310 towards utilizing the UIC is binding the actions of each command to the appropriate graphical representation.  By binding the actions to the appropriate displayed elements, upon the occurrence of an event (such as the selection of a button or menu item), the appropriate command(s) will be executed (col. 12, lines 32-37).
Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35).

Abdelnur’s teaching of classes, subclasses, and containers may be interpreted as component folder and feature folder as claimed.
Abdelnur does not explicitly teach:

Palevich; however, teaches the steps of:
wherein each application feature has a corresponding UI window for that application feature as A client area may enclose additional windows called "child" windows that are associated with the main window.  In this case the main window is called a "parent" window in relation to the child windows.  Each child window may also have one or more child windows associated with it for which it is a parent window and so on. Most application programs further sub-divide the client area into a number of child windows.  These typically include a document window 206, a "toolbar" or "palette" window 212, and, in some cases, a control window 218 (col. 10, lines 53-63).  
wherein each UI window comprises at least one UI component as The toolbar/palette window usually contains a number of iconic images, such as icons 214 and 216, which are used as a convenient way to initiate certain, often-used routines.  For example, icon 214 may be selected to initiate a drawing routine which draws a box on the screen, whereas icon 216 might represent a drawing routine that draws a circle on the screen (col. 11, lines 9-15).
wherein each application feature is associated with an application level feature folder that defines that application feature as More particularly, the UI 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Palevich’s teaching would have allowed Abdelnur’s to provide a means for quick access and reuse the interface components by storing the related components in the same container in a hierarchical fashion utilizing object oriented construct.
Abdelnur and Palevich do not explicitly teach wherein each application level feature folder comprises a component folder for each UI component utilized by that application feature.
Bryan; however, teaches the steps of:
wherein each application level feature folder comprises a component folder for each UI component utilized by that application feature, and wherein each UI component has one or more corresponding UI text string associated with that UI component as In response a graphical symbol template defined during step 500 is saved within one of the application-specific symbol template containers of the symbol library 306. The application-specific containers, described above, each comprise a directory tree structure within which the graphical symbol templates for the particular applications are stored. Furthermore, to the extent the graphical symbol template includes references to only a single application component type (e.g., application object a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder){i.e., component folder}. A user is provided the opportunity to provide a customized name (e.g., SteelTank1) {i.e., text associated w/component} in place of an initially assigned default name (e.g., NewSymbol) {i.e., text associated w/component} for the symbol template ([0082]).
By way of example, when a symbol template is saved to the library, the symbol template is placed in a particular symbol template library folder (described further herein below) corresponding to the application component data source type specified in an animation expression contained in the XML file 400. For example, a symbol template, used to create animated symbol instances that change appearance according to input data from a "fixed speed motor", is placed within a template library folder holding templates that include one or more data source references that specify a fixed speed motor data source type. [0075].
for each UI component having one or more corresponding UI text strings associated therewith, maintaining at least one text string for that UI component in the respective component folder for that UI component, wherein the at least one text string  defines the UI text string content for that UI component as The application-specific containers, described above, each comprise a directory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bryan’s teaching would have allowed Abdelnur-Palevich’s to provide a means for quick access and reuse the interface components by storing the related components in the corresponding application component folder. 

Regarding claims 2 and 12, Abdelnur further teaches wherein each application level feature folder is maintained in the memory as Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with 

Regarding claims 3 and 13, Abdelnur further teaches wherein each UI component is defined by computer readable component files that are used to generate that UI component as the UI options are defined in a properties file (i.e., computer readable component file).  The properties file may be in any format (e.g., ASCII) and may consist of key-value pairs with the key representing the location of the specific component (e.g., menu bar, title bar, or action bar) and the value representing the information, (e.g., the label to be displayed at the specified location) (col. 10, line 67 – col. 11, line 6).

Regarding claims 4 and 14, Abdelnur further teaches wherein each of the computer readable component files for a particular UI component are organized in a respective component folder as A hierarchy of classes can be defined such that an object class definition has one or more subclasses.  A subclass inherits its parent's (and grandparent's etc.) definition.  Each subclass in the hierarchy may add to or 
modify the behavior specified by its parent class (col. 6, lines 39-43).
In this manner, by changing the container, the GUI with which the set of business objects that implement that container )(i.e., respective component folder) (col. 15, lines 7-21).
Palevich also teaches each of the computer readable component files for a particular UI component are organized in a respective component folder as The next level of the illustrative hierarchy might be language locales 302.  The language locales 302 only contain objects that need to be localized for that particular language (col. 12, lines 40-42 and Fig. 3A).
	Bryant also teaches each of the computer readable component files for a particular UI component are organized in a respective component folder as Furthermore, to the extent the graphical symbol template includes references to only a single application component type (e.g., application object template), the graphical symbol template is automatically stored within a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder). A user is provided the opportunity to provide a customized name (e.g., SteelTank1) in place of an initially 

Regarding claims 5 and 15, Abdelnur further teaches wherein the respective component folders for the particular UI components are maintained in the memory within a particular application feature folder as A hierarchy of classes can be defined such that an object class (i.e., application feature folder) definition has one or more subclasses.  A subclass inherits its parent's (and grandparent's etc.) definition.  Each subclass in the hierarchy may add to or modify the behavior specified by its parent class (col. 6, lines 39-43).
Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35 and col. 6, lines 39-43-subclases).

Regarding claims 6 and 16, Abdelnur further teaches using the text string files to indicate the UI text strings to be provided with the UI components defined by the computer readable files as To define the "print" suboption, the properties file may contain the following entries: 
label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49 and col. 15, lines 7-15 (container: specifies characteristics of GUI);
the UI options are defined in a properties file (i.e., computer readable component file).  The properties file … representing the location of the specific component (e.g., menu bar, title bar, or action bar) and the value representing the information, (e.g., the label to be displayed at the specified location) (col. 10, line 67 – col. 11, line 6).

Regarding claims 7 and 17, Abdelnur further teaches wherein at least some of the UI components are used in multiple contexts within the UI environment, and with identical UI text strings for each of the multiple contexts as For example, one command class may be for color printing and another command class may be for black and white printing. Both printing classes may contain an action named "doPrint".  Consequently, if the user interface option is "Print", the corresponding matching actions will be contained in both command classes (col. 12, lines 53-59).

Abdelnur further teaches wherein the UI text strings comprise labels for the UI components as The label of the menubar option (i.e., what is displayed in the GUI) is "Print". The icon (e.g., a small image) that will be displayed along with the "print" menu item is a gif file called "copy.gif". For each option, a label and/or icon should be defined in order to display that option (col. 11, lines 59-63; col. 10, line 67 – col. 11, line 6).

Regarding claims 9 and 19, Abdelnur further teaches creating a folder structure for the UI environment, the folder structure arranged to provide associations between UI text strings, UI components, and corresponding application features of the UI environment as The combination of all of the elements provide for the GUI of a business object…For example, a container may provide for specific positioning of a menu bar, tool bar, and action bar and the utilization of certain fonts, colors, or shading for the bars. In this manner, by changing the container, the GUI with which the set of business objects that implement that container change (col. 15, lines 5-17).
Abdelnur and Palevich do not explicitly teach wherein each UI text string is uniquely identifiable by its unique location in a single component folder of a component-based folder hierarchy such that a change to content of that UI text string affects only that UI text string and no other UI text string.
Bryant; however, teaches wherein each UI text string is uniquely identifiable by its unique location in a single component folder of a component-based folder hierarchy such that a change to content of that UI text string affects only that UI text string and no other UI text string as A Show Text Strings option 732 allows for the display and editing of static text strings associated with the displayed symbol template (a label, a set of values). For example, the text string can be a label such as "Reactor #1" that is placed in a text box positioned on the top of a symbol [0100]. The graphical symbol template is automatically stored within a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder). A user is provided the opportunity to provide a customized name (e.g., SteelTank1) in place of an initially assigned default name (e.g., NewSymbol) for the symbol template [0082].
Symbol manager data 430 comprises, by way of example, a binary file containing a unique ID assigned to the particular symbol template. The unique ID facilitates creating an association between the symbol template and symbol instances created from the symbol template. The symbol manager data 430 also contains a directory structure and template names of all the symbols associated with the graphical symbol template [0078].
Bryan’s teaching would have allowed Abdelnur-Palevich’s to provide a means for quick access and reuse the interface components by storing the related components in the corresponding application component folder. 

Regarding claims 10 and 19, Abdelnur further teaches wherein the folder structure is accessible to a software component to check characteristics of the UI text strings as The editor command is responsible for and is used to specify and provide the labels, fields, and widgets used to define the GUI representation of the BO and their layout/formatting (col. 8, lines 57-60 and col. 15, lines 8-11).

Regarding claim 11, the claim recites a system claim with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
Abdelnur teaches memory comprising one or more storage structures as Computer 200 includes a video memory 214, main memory 215 and mass storage 212, all coupled to system bus 218 along with keyboard 210, mouse 211 and processor 213 (col. 4, lines 5-8 and Fig. 2, elements 214 and 215).

Regarding claim 20, the claim recites a computer-implemented database system claim with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
Abdelnur teaches the steps of:
a memory and one or more processors coupled with the memory as Computer 200 includes a video memory 214, main memory 215 and mass storage 212, all coupled to system bus 218 along with keyboard 210, mouse 211 and processor 213 (col. 4, lines 5-8 and Fig. 2, elements 213, 214 and 215).
an application level feature folder maintained in the memory as Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35 and col. 6, lines 39-43-subclases).
Abdelnur and Palevich do not explicitly teach wherein each UI text string is uniquely identifiable by its unique location in a single component folder of a component-based folder hierarchy such that a change to content of that UI text string affects only that UI text string and no other UI text string.
Bryant; however, teaches wherein each UI text string is uniquely identifiable by its unique location in a single component folder of a component-based folder hierarchy such that a change to content of that UI text string affects only that UI text string and no other UI text string as A Show Text Strings option 732 allows for the display and editing of static text strings associated with the displayed symbol template (a label, a set of values). For 
Symbol manager data 430 comprises, by way of example, a binary file containing a unique ID assigned to the particular symbol template. The unique ID facilitates creating an association between the symbol template and symbol instances created from the symbol template. The symbol manager data 430 also contains a directory structure and template names of all the symbols associated with the graphical symbol template [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bryan’s teaching would have allowed Abdelnur-Palevich’s to provide a means for quick access and reuse the interface components by storing the related components in the corresponding application component folder. 


Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
The Applicant argued that Abdelnur fails to disclose the limitation: “defining a user interface (UI)…text strings associated with that UI component” (i.e., first limitation of claim 1) (Page 14, last paragraph of the Remarks).
In response to the preceding arguments, Examiner respectfully submits that the newly added limitation “wherein each application level feature folder comprises a component folder…” has been addressed by the Bryant reference.
Abdelnur teaches the limitations:
“defining a user interface (UI) environment” as provide a framework to develop a graphical user interface (GUI) for applications and to present information to a user. The framework provides a common look, feel, and usage with a layout that may follow a designated style guide. Aspects of a business (e.g., customers, vendors, or invoices) are created in the form of business objects (Abstract and col. 8, lines 11-14 See above rejection).
comprising one or more application features of an application comprising a plurality of application features as provide for the defining of information relating to a GUI's menu bar, tool bar, and action bar (i.e., application features). Such user interface information may be provided in a properties file. One or more embodiments of the invention utilize the properties file to build the GUI menu bar, tool bar, 
As defined in properties file 450, menu bar 464 consists of file, print, new, open, and save options (with additional options not completely defined); toolbar 464 consists of the print option; and action bar 466 consists of update, delete, and clear options (col. 11, lines 21-25 and col. 2, lines 19-24 and Fig. 1).

    PNG
    media_image1.png
    552
    669
    media_image1.png
    Greyscale

wherein each UI window comprises at least one UI component, each UI component having one or more corresponding UI text strings associated therewith as For example, the menu may contain options File 108 and Edit 110.  File 108 may in turn have submenus such as New, Open, Close, Save, and Print.  Edit may have submenus such as Cut, Copy, 
The above rejection indicates Abdelnur does not explicitly teach wherein each application feature has a corresponding UI window for that application feature; however under broadest reasonable interpretation “BRI”, Abdelnur may also teach this limitation as the corresponding UI window for application features “File” and “Edit” can be window frame 100 (which is the same window for both features as the claim does not specify the corresponding UI window is different for each application feature).
Palevich; however, explicitly teaches wherein each application feature has a corresponding UI window for that application feature as A client area may enclose additional windows called "child" windows that are associated with the main window.  In this case the main window is called a "parent" window in relation to the child windows.  Each child window may also have one or more child windows associated with it for which it is a parent window and so on. Most application programs further sub-divide the client area into a number of child windows.  These typically include a document window 206, a "toolbar" or "palette" window 212, and, in some cases, a control window 218 (col. 10, lines 53-63).  

The Applicant argued that Abdelnur fails to disclose amended limitations: (1) “each application feature…UI component utilized by that application feature, and that (2) each UI component has one or more corresponding UI text string associated with that UI component) (Page 15, bottom of 1st paragraph of the Remarks).

In response to the preceding arguments, Examiner respectfully submits that the Bryant is cited to teach the newly added limitations (1) and (2) as noted from the above rejection. Abdelnur also teaches the limitation “each UI component has one or more corresponding UI text string associated with that UI component” as FIG. 4A illustrates a GUI representation of the customer BO and its options. Section 400, comprises the id, name, phone, and address labels (i.e., corresponding UI text for UI component) along with the textfields, comprises the editor for the customer BO. For the customer BO, the editor knows how to display the id, name, phone, address labels, and their associated text fields (col. 8, line 64 – col. 9, line 3 and Fig. 1). 

    PNG
    media_image2.png
    516
    719
    media_image2.png
    Greyscale

The first text field of element 400 has a corresponding text string as ID and the second text field of element 400 has a corresponding text string as Name etc…

th paragraph and page 21, 2nd paragraph of the Remarks).
In response to the preceding arguments, Examiner respectfully submits that Abdelnur also teaches the limitation “text string file” that defines the UI text string content for that UI component as  FIG. 4B illustrates an example of a customer properties file 450. Properties file 450 may include: a common for different Editor Commands 452; various customer bar definition options 454, namely, menu options 456, toolbar options 458, and actionbar options 460; the customer's menu bar 462; the customer's tool bar 464; and the customer's action bar 466. As described above, the various elements of properties file 450 may be in any format including ASCII text. As defined in properties file 450, menu bar 464 consists of file, print, new, open, and save options (with additional options not completely defined); toolbar 464 consists of the print option; and action bar 466 consists of update, delete, and clear options (col. 11 lines 13-25).
Abdelnur also teaches the limitation “text string file for a UI component is maintained in a respective component folder” as The next step towards utilizing the user interface component is step 308, combining the business object, editor, set of commands, and user interface options. The elements may be combined in a container class for each BO. For example, in one or more embodiments, an EditorCommandContainer class contains or is bound to all of the components. In one or more embodiments, a Business Object may be bound to the commands (e.g., including the editor command); the commands are bound to the container (e.g., the editor container); a properties instance is provided or created (e.g., using a properties file); using the information from the properties instance, the user interface options (menubar, toolbar, and actionbar items) are constructed and bound to the matching actions (col. 12, lines 18-31).

 To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49); To easily modify the look and feel, the editor and commands may be subclasses or implementations of a container class {i.e., application feature folder}(as described above) that specifies the graphical characteristics of the GUI (col. 15, lines 7-21).  


Consequently, the combination of the applied references teaches the limitations as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE WONG/Primary Examiner, Art Unit 2164